Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 9/21/2022. As directed by the amendment, claim 52 have been amended, claim 73 has been added, and claims 1-51, 53, and 72 have been canceled. Thus, claims 52, 54-71, and 73 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, the limitation “means for connecting the tube to the outlet” (claim 71, ln. 1-2) is interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	 
4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  	
5.	Claims 52, 54-57, 66-69, 71, and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel et al (2011/0197882) in view of Andrieux et al (2010/0078024).
	Regarding claim 52, Truschel discloses a respiratory treatment apparatus (Fig. 4) configured to provide respiratory therapy to a patient (Fig. 4, patient 170), the respiratory treatment apparatus including: a housing (Fig. 4, housing 4); an ambient air inlet formed in a rear side of the housing (Fig. 4 and 10, inlet port 30 is formed in a rear side of the housing 4), wherein the housing includes an air inlet wall that extends from the rear side of the housing and that surrounds the ambient air inlet (Fig. 10, pocket 29 forms an air inlet wall that extends from the rear side of housing 4 and surrounds the ambient air inlet 30); a rear exterior filter cover that is releasably attached to the air inlet wall to retain a filter in an operative position to filter ambient air entering the ambient air inlet (Fig. 10, cover member 202 is part of inlet airflow assembly 200 and covers/retains filtering members 250 and 260. The cover member 202 (and entire inlet airflow assembly 200) is releasably attached to the pocket 29 via fastening mechanism 270; see [0094]), the rear exterior filter cover being externally graspable and manually adjustable relative to the ambient air inlet for removal of the rear exterior filter cover and filter from the ambient air inlet while the air inlet wall remains fixed to the rear side of the housing (Fig. 10, cover member 202 (and entire inlet airflow assembly 200) may be removed from the housing 4 while the pocket 29 remains fixed to the rear side of the housing 4. A user could grasp the cover member 202 by the louvers 242, or simply grasp the cover 202 once the screws 270 are loosened. Furthermore, paragraph [0094] discloses that other fastening means could be used, some of which would require grasping by the user); a supplemental gas inlet configured to be coupled to a supply of supplemental gas (Fig. 4, interface mechanism 328 is an inlet that connectors to oxygen source 31); a blower mounted in the housing that is configured to generate a flow of pressurized gas (Fig. 4, flow generator 36), wherein the blower includes: a blower inlet that is configured to draw in both (i) ambient air through the ambient air inlet and the filter, and (ii) the supplemental gas provided through the supplemental gas inlet (Fig. 4, air inlet flow assembly 200 is configured to draw in both air 38’ and oxygen from the oxygen source 31), wherein the blower inlet has a first fluid connection with the ambient air inlet via a first fluid pathway (Fig. 4, air inlet flow assembly 200 is depicted as having a first connection with the ambient air inlet port 30 via a first fluid pathway) and a second fluid connection with the supplemental gas inlet via a second fluid pathway (Fig. 4, air inlet flow assembly 200 is depicted as having a second connection with the oxygen source 31 via a second fluid pathway), wherein the first fluid connection and the first fluid pathway are separate and different from the second fluid connection and second fluid pathway (Fig. 4, the first pathway from the inlet port 30 to the air inlet flow assembly 200 is depicted as a separate pathway than the second pathway from the oxygen source 31 to the air inlet flow assembly), a flow passage with an impeller that is in fluid communication with the blower inlet ([0048] discloses that the flow generator 36 may have an impeller), wherein the flow passage and the impeller are configured to mix the ambient air and the supplemental gas to generate the pressurized flow of gas ([0048], flow generator 36 has an impeller that would mix the ambient air and the oxygen), and a blower outlet in fluid communication with the flow passage that is configured to output the pressurized flow of gas (Fig. 4, flow generator 36 has an outlet that leads to filter 40); and an outlet formed in the housing that is configured to supply the pressurized breathable gas to a tube in fluid communication with a patient interface (Fig. 4, outlet port 44 leads to an external conduit 144 and patient interface 146), wherein the tube is configured to be attached to the outlet to receive the pressurized breathable gas via the outlet (Fig. 4, external conduit 144 connects to the outlet port 44).
	Truschel does not disclose an oxygen sensor that is configured to measure an oxygen concentration in the pressurized flow of gas within the flow passage; a controller that is configured to (i) receive a signal from the oxygen sensor representing the measured oxygen concentration, (ii) evaluate the measured oxygen concentration, and (iii) trigger an alarm based on the evaluation of the measured oxygen concentration.
	However, Andrieux teaches a respiratory treatment apparatus (Fig. 6) that mixes oxygen and ambient air (Fig. 6, ambient air is drawn in by turbine 20 and mixes with oxygen from oxygen inlet 154), wherein the apparatus further comprises an oxygen sensor for providing measurements of the oxygen concentration of the gas within a flow passage delivered toward the patient ([0213]).  If the oxygen concentration is too low or too high, alarms are triggered ([0213]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Truschel to have an oxygen sensor to measure the oxygen concentration in the gas delivered to the patient and trigger an alarm if the oxygen concentration is too low or high as taught by Andrieux in order to ensure that the patient is receiving the correct oxygen concentration and to alert a user if the incorrect oxygen concentration is being delivered to the patient.
	Regarding claim 54, the modified device of Truschel has the supplemental gas inlet as provided on a common structure with and adjacent to the ambient air inlet (Truschel, Fig. 4, both the air inlet and supplemental gas inlet are located on the housing 4 (i.e. a common structure), and are located adjacent to one another).	Regarding claim 55, the modified device of Truschel has the supplemental gas inlet as configured to receive a supply of supplemental oxygen (Truschel, Fig. 4, interface mechanism 328 is configured to couple to supplemental oxygen. Paragraph [0045] discloses optional oxygen source 31).
	Regarding claim 56, the modified device of Truschel has the supplemental gas inlet as configured to receive a supply of high pressure oxygen (Truschel, Fig. 4, interface mechanism 328 is “configured” to couple to high pressure oxygen).
	Regarding claim 57 the modified device of Truschel has the supplemental gas inlet as configured to receive a supply of low pressure oxygen (Truschel, Fig. 4, interface mechanism 328 is “configured” to couple to low pressure oxygen).
	Regarding claim 66, the modified device of Truschel has the respiratory treatment apparatus as configured to be portable (Truschel, Fig. 3 depicts the device with handle 11, demonstrating portability).
	Regarding claim 67, the modified device of Truschel has a patient interface, wherein the patient interface comprises a nasal interface (Truschel, Fig. 4, patient interface 146. [0033] discloses that the patient interface can be nasal cannulas or nasal masks).
	Regarding claim 68, the modified device of Truschel has a patient interface, wherein the patient interface comprises a tracheotomy tube (Truschel, [0033], discloses that the patient interface can be a tracheal tube. See also Andrieux, [0037], which explicitly discloses use of endotracheal tubes).
	Regarding claim 69, the modified device of Truschel has a patient interface, wherein the patient interface comprises a mask (Truschel, Fig. 4, mask 146).	Regarding claim 71, the modified device of Truschel has means for connecting the tube to the outlet (Truschel, outlet port 44 must connect to external conduit by some type of means).
	Regarding claim 73, the modified device of Truschel has the rear exterior filter cover comprising one of more fasteners configured to releasable mate with the housing (Fig. 10, screws 272 releasably mate with the housing 4. Paragraph [0094] additionally discloses numerous other types of fastening mechanisms that can be used, such as snap fit, tongue and groove, friction fit, slotted arrangement, or any other suitable fastening technique) and to adjust relative to the air inlet wall to remove the rear exterior filter cover from the ambient air inlet while the air inlet wall remains fixed to the rear side of the housing (Fig. 10, the screws 272 can be rotated and thereby “adjusted relative to the inlet wall” in order to remove the cover 202 (and entire inlet air flow assembly 200) from the ambient air inlet while the pocket 29 and its walls remain fixed to the rear side of the housing 4).
5.	Claims 58-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux, as applied to claim 52 above, and further in view of Cardelius (2003/0217583).
	Regarding claim 58, the modified device of Truschel has an alarm configured to be triggered when oxygen concentration levels to not fall within certain thresholds (Andrieux, [0213]).
	The modified device of Truschel does not have the controller as configured to, in response to the alarm being triggered, adjust an amount of the supplemental oxygen mixed into the pressurized flow of gas.
	However, Cardelius discloses a respiratory treatment apparatus configured to blend oxygen and ambient comprising a controller configured to automatically adjust the amount of supplemental oxygen supplied to the apparatus when an alarm is triggered due to a deviation from an expected oxygen concentration value ([0023], control unit 42 is configured to automatically adjust the flow control valve 14 associated with the oxygen supply to achieve a desired mixture).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the controller of the modified device of Truschel to be configured to adjust an amount of supplemental oxygen mixed into the gas flow as taught by Cardelius to achieve a desired gas mixture specific to a patient’s needs.
	Regarding claim 59, the modified device of Truschel has the amount of oxygen as adjusted by changing a volume of the supplemental oxygen received from the supply of the supplemental gas (Cardelius, [0023], discloses adjusting a flow control valve 14, which would alter the volume of oxygen entering the mixture).
	Regarding claim 60, the modified device of Truschel has the amount of oxygen is adjusted by changing a volume of the pressurized flow of gas provided by the blower (Cardelius, [0023], discloses adjusting a flow control valve 14, which would alter the volume of oxygen entering the mixture and in turn alter the total volume output by the blower).
6.	Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux, as applied to claim 52 above, and further in view of Kramer et al (2008/0196722).
	Regarding claim 61, the modified device of Truschel has an oxygen sensor for detecting the concentration of oxygen within the gas flow (Andrieux, [0213]) and a display (Truschel, Fig. 1, display 302).
	The modified device of Truschel does not explicitly have a display that is configured to output the measured oxygen concentration.
	However, Kramer teaches a respiratory treatment apparatus comprising an oxygen sensor and a display that updates the oxygen concentration of the delivered gas in real time ([0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the display of the modified device of Truschel to display the real time oxygen concentration as taught by Kramer to inform the user of the accuracy of the ongoing treatment.
7.	Claim 62 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux and Kramer, as applied to claim 61 above, and further in view of Wilkinson et al (2012/0055482).
	Regarding claim 62, the modified device of Truschel has a display configured to display oxygen concentrations (Kramer, [0047]) and an alarm for indicating when oxygen concentration is outside of a preset range (Andrieux, [0213]).
	The modified device of Truschel does not explicitly have the alarm as a visual alarm.
	However, Wilkinson teaches an oxygen concentration and delivery system comprising a visual LED alarm or an audible alarm when oxygen concentration does not meet a threshold ([0154]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the alarm system of the modified device of Truschel to have a visual alarm on the display as taught by Wilkinson to call greater attention to the unacceptable oxygen concentration being delivered by the apparatus.
8.	Claim 63 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux and Kramer and Wilkinson, as applied to claim 62 above, and further in view of Woodring et al (2003/0062045).
	Regarding claim 63, the modified device of Truschel does not have a button configured to disable the visual alarm.
	However, Woodring teaches a medical ventilator comprising a plurality of alarms (Fig. 3, alarms 20), wherein the alarms may be silenced via control buttons (Fig. 3, control buttons 22; see [0054]).
	Therefore, it would have been obvious to one of ordinary skill in the at the time the invention was made to design the alarm of the modified device of Truschel to be silenced by a button as taught by Woodring to provide a means for acknowledging the alarm so that it does not continuously alert once the issue is known to the user.
9.	Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux and Kramer, as applied to claim 61 above, and further in view of Wilkinson et al (2012/0055482).
	Regarding claim 64, the modified device of Truschel has a display configured to display oxygen concentrations (Kramer, [0047]) and an alarm for indicating when oxygen concentration is outside of a preset range (Andrieux, [0213]).
	The modified device of Truschel does not explicitly have the alarm as an audible alarm coming from a speaker.
	However, Wilkinson teaches an oxygen concentration and delivery system comprising an audible alarm when oxygen concentration does not meet a particular threshold ([0154]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the alarm system of the modified device of Truschel to have an audible alarm from a speaker as taught by Wilkinson to call greater attention to the unacceptable oxygen concentration being delivered by the apparatus.
10.	Claim 65 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux, Kramer, and Wilkinson, as applied to claim 64 above, and further in view of Woodring et al (2003/0062045).
	Regarding claim 65, the modified device of Truschel does not have a button configured to disable the audible alarm.
	However, Woodring teaches a medical ventilator comprising a plurality of alarms (Fig. 3, alarms 20), wherein the alarms may be silenced via control buttons (Fig. 3, control buttons 22; see [0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the alarm of the modified device of Truschel to be silenced by a button as taught by Woodring in order to provide a means for acknowledging the alarm so that it does not continuously alert once the issue is known to the user.
11.	Claim 70 is rejected under 35 U.S.C. 103(a) as being unpatentable over Truschel in view of Andrieux, as applied to claim 52 above, and further in view of LeMahieu et al (2008/0078382).
	Regarding claim 70, the modified device of Truschel does not have a printed circuit board to which the controller is connected; and a battery connected to the printed circuit board.
	However, LeMahieu teaches a respiratory treatment apparatus comprising a controller and a battery, wherein the controller and battery are both connected to a printed circuit board ([0210] discloses a battery and controller mounted on a circuit board to avoid wires into and out of the board).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to design the controller of the modified device of Truschel to be mounted on a printed circuit board along with a battery to keep the electronics of the device compact in size and to avoid using excess wiring to connect the electrical components.
Response to Arguments
12.	Applicant’s arguments filed on 9/21/22 on Pages 7-8 with respect to claim 52 and regarding neither Truschel nor Andrieux disclosing a respiratory treatment apparatus having “a rear exterior filter cover that is releasably attached to the air inlet wall to retain a filter in an operative position to filter ambient air entering the ambient air inlet, the rear exterior filter cover being externally graspable and manually adjustable relative to the ambient air inlet for removal of the rear exterior filter cover and filter from the ambient air inlet with the air inlet wall remains fixed to the rear side of the housing” have been considered, but are not persuasive. The current rejection has been adjusted in response to the amendment to claim 52 such that the “ambient air inlet” of Truschel is now identified as inlet port 30 and the “air inlet wall that extends from the rear side of the housing and that surrounds the ambient air inlet” is now identified as the wall of pocket 29. With this new mapping of Truschel to the applicant’s claims, the combination of Truschel and Andrieux meet all of the claim limitations as outlined in the above 35 USC 103 rejection.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785